Citation Nr: 1443640	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  06-37 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ear disorder, to include as due to exposure to environmental agents. 

2.  Entitlement to service connection for a sinus disorder, claimed as sinusitis, to include as due to exposure to environmental agents. 

3.  Entitlement to service connection for hypertension, to include as due to exposure to environmental agents.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for bilateral elbow condition (claimed as  joint condition to include elbow).

6.  Entitlement to service connection for degenerative arthritis, right knee (claimed as joint condition and pain).

7.  Entitlement to service connection for hysterectomy due to irregular menstruation.

8.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

9.  Whether new and material evidence has been received to reopen a claim of service connection for left knee bursitis (claimed as joint condition to include knee).

10.  Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

11.  Entitlement to an increased disability rating for cervical strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to August 1986, September 1990 to May 1991, and March 2003 to May 2004, including service in Iraq and the Persian Gulf.  The Veteran's decorations include the Southwest Asia Service Medal and the Kuwait Liberation Medal.  The Veteran had additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

In February 2009, November 2010, March 2012, and December 2013, the Board remanded the Veteran's claim for additional development of the record.  A Supplemental Statement of the Case was issued in April 2013 by the VA Appeals Management Center (AMC), which continued the denial of the Veteran's claims.  The case is once again before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of prior remands.  However, another remand is necessary to ensure that she is accorded full compliance with the statutory duty to assist.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the Veteran's right ear, in April 2013, a VA examiner noted the Veteran's right ear complaints of itchy ear with scaly material, ear pressure, and crackling sounds.  The examiner opined that the claimed right ear condition was less likely than not incurred in or caused by the claimed in service injury event, or illness.  The examiner reasoned that the condition was symptomatic of external ear disease, and that the audiogram results did not demonstrate hearing loss, or an abnormal tympanogram.  However, on physical examination, the examiner did find bilateral tympanic membrane retraction, but did not offer other information.  The examiner also relied on the results of the April 2012 audiogram; however, the most recent audiogram in February 2013 found inconsistencies between the Veteran's puretone average and speech reception thresholds and recommended a retest.  Also, as will be discussed further below, service treatment records more recently associated with the claims file reflected complaints of ear problems during periods of active and inactive duty.  

With regard to a sinus disorder, in April 2012, the VA examiner did not provide an opinion regarding sinusitis, because there was no clinical evidence of sinusitis at the time of the examination.  The examiner also indicated that the Veteran's rhinitis was not related to service based, in part, on service treatment records being silent for a diagnosis or treatment of allergic rhinitis.  However, service treatment records suggested that the Veteran had ear, nose, throat, sinus, and headache related problems.  Also, the examiner did not address the Veteran's reports alleging exposure to environmental agents to include that she was responsible for burning human waste.  See May 2009 statement.  

Service treatment records, including those associated with the claims file as recently as May 2014, reflect complaints of ear, nose, throat, headaches, and sinus problems during periods of both active duty and inactive duty.  For example, on April 1991 demobilization report of medical history, the Veteran reported frequent or severe headaches, and ear, nose, or throat trouble.  It was explained that in March 1991, the Veteran began to have headaches with pressure behind her ear.  A record dated in 1994 indicated that the Veteran had right otitis and chronic sinus problems.  On March 1996 Report of Medical History, the Veteran indicated that she had ear, nose, and throat trouble, headaches, sinusitis, and occasional high blood pressure.  In the physician's summary section, it was further noted that the Veteran had headaches, sinusitis, and ear trouble in the last two years.  On March 2003 Report of Medical History, the Veteran indicated that she had ear, nose, and throat problems, headaches, and high blood pressure.  Also, statements of medical examination and duty status revealed that the Veteran had a sore throat from the sandy environment in Kuwait in June 2003.

Although the March 2011 VA examiner indicated that the Veteran's hypertension was not cause by or aggravated by her service, the examiner appeared to base the opinion on the fact that the Veteran was diagnosed with hypertension in August 1996 and did not start treatment until April 2005.  However, the Veteran has indicated that she has experienced headaches along with any increase in blood pressure and service treatment records during periods of active duty reflect that the Veteran has had headaches and occasional increases in blood pressure.   

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA records pertaining to her sinus/rhinitis disorder, right ear, and hypertension treatment should be obtained and associated with the claims file. 

Additionally, while the claims file is being reviewed, it is requested that an effort be made to translate medical records and statements located throughout the Veteran's Virtual VA file from Spanish to English.

Finally, in a March 2014 rating decision, the agency of original jurisdiction, in pertinent part, continued to rate PTSD as 50 percent disabling and cervical strain as 10 percent disabling, denied service connection for bilateral hearing loss, hysterectomy, peripheral neuropathy of the bilateral lower extremities, right knee disorder, right strain of the joints and elbow, and left elbow condition, and declined to reopen a claim for left knee bursitis.  In July 2014, the Veteran indicated that she disagreed with the denial of benefits related to these issues.  However, a Statement of the Case has not been issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and ask that she identify the names and addresses of all providers of medical examination, hospitalization, or treatment for her right ear disability, hypertension and sinus/rhinitis disability.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Ceiba and San Juan VAMC since March 2012.

2.  The agency of original jurisdiction shall translate medical records and statements located throughout the Veteran's Virtual VA claims file from Spanish to English.  The translated document must be associated with the claims file.

3.  Thereafter, the claims file shall be made available to and be reviewed by a VA otolaryngologist so as to assess the precise nature and etiology of the Veteran's asserted sinus disorder.  A complete history of the claimed disorder(s) must be noted.   

Please identify all sinus disorders found, including rhinitis and sinusitis during the pendency of the appeal.  The nature, date of onset, and etiology of each of the Veteran's asserted disabilities found on examination shall be identified, including any diagnoses found in the medical records. 

The examiner shall also state whether the Veteran's diagnosed rhinitis, as well as any current disorder found in the record, had its onset during active service or is related to any in-service disease or injury, including documentation of ear, nose, throat, sinus, and headache problems during active service or exposure to the sandy environment in Kuwait in June 2003, environmental agents, and burning human waste.  The examiner is also requested to set forth if the diagnosed rhinitis or any other sinus disability found was manifested to a compensable degree within one year following separation from service.

If the Veteran's rhinitis, or any other identified sinus disability is found by the examiner to be unrelated to military service, the examiner must express an opinion as to whether the Veteran has a sinus/rhinitis disability which cannot be attributed to any known clinical diagnosis or diagnoses. 

For those symptoms and conditions that are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability.  The examiner should express an opinion as to when such a symptom or condition initially manifested itself and whether it is to be regarded as "chronic" (i.e. as having existed for six months or more or as having resulted in intermittent episodes of improvement and worsening over a six-month period). 

The examiner is advised that the Veteran is competent to 
report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific sinus disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The need for further examination of the Veteran is left to the discretion of the reviewing examiner.  The examiner must provide a rationale for each opinion given.

4.  Thereafter, the agency of original jurisdiction shall afford the Veteran a VA examination with a VA otolaryngologist to ascertain the nature and etiology of the Veteran's claimed right ear disability.  The paperless claims file should be made available to and be reviewed by the examiner.  A complete history of the claimed disorder should be obtained from the Veteran.  All necessary tests shall be conducted, and all clinical findings reported in detail. 

Please identify all right ear disorders found, including any external ear disease and tympanic membrane retraction.  The nature, date of onset, and etiology of each of the Veteran's asserted disabilities found on examination should be identified. 

The examiner shall also state whether the Veteran's previously identified external ear disease and tympanic membrane retraction, as well as any current disorder found on examination, had its onset during active service or is related to any in-service disease or injury including documentation of ear, nose, throat, sinus, and headache problems during active service or exposure to the sandy environment in Kuwait in June 2003, environmental agents and burning human waste, or traumatic noise exposure from an improvised explosive device (IED) in January 2004.  The examiner is also requested to set forth if the right ear disorder or any other audiological disability found on examination was manifested to a compensable degree within one year following separation from service.

If the Veteran's right ear disorder, external ear disease and tympanic membrane retraction, or any other diagnosed right ear disability is found by the examiner to be unrelated to military service, the examiner must express an opinion as to whether the Veteran has a right ear disorder which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis or diagnoses. 

For those symptoms and conditions that are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability.  The examiner shall express an opinion as to when such a symptom or condition initially manifested itself and whether it is to be regarded as "chronic" (i.e. as having existed for six months or more or as having resulted in intermittent episodes of improvement and worsening over a six-month period). 

The examiner is advised that the Veteran is competent to 
report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific ear disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  Thereafter, agency of original jurisdiction shall make the paperless claims file available to the examiner who provided the February 2013 opinion for an addendum opinion.  It should be confirmed that such records were available for review.  If the February 2013 VA examiner is unavailable, then forward the request to another VA examiner.  A complete history of the claimed disorders must be noted.   

The examiner is asked to comment on the record of treatment for hypertension.  The examiner is asked to express an opinion as to when the Veteran's hypertension was first manifested (i.e., prior to service, in service, or after service).  The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset during service, including documentation of headaches and occasional high blood pressure noted during active duty or exposure to the sandy environment in Kuwait in June 2003, environmental agents and burning human waste.

If the examiner determines that the Veteran's hypertension is a disease which clearly and unmistakably (i.e., undebatably) pre-existed service, the examiner is asked to indicate whether there was a permanent increase in the severity of the underlying pathology associated with the hypertension which occurred during service.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is clearly and unmistakably (i.e., undebatably) due to the natural progress of the disease.  If the examiner determines that the Veteran's hypertension did not increase in severity during service, the examiner should indicate as such.

The examiner is advised that the Veteran is competent to 
report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of specific treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The agency of original jurisdiction shall issue a Statement of the Case on the issues of entitlement to increased ratings for PTSD and cervical, strain; service connection for bilateral hearing loss, hysterectomy, peripheral neuropathy of the bilateral lower extremities, right knee disorder, right strain of the joints and elbow, and left elbow condition; and whether new and material evidence has been received to reopen a claim of service connection for left knee bursitis.  The issues shall be certified to the Board only if a timely substantive appeal is received.

7.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

